DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 06/28/2021.
Claims 1-21 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a third pulley and a fourth pulley as stated in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 7, the phrase “a second pulley supported on said another side of sais shaft axis” appears to be typographical error and should be “a second pulley supported on said another side of said shaft axis”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the phrase “said third cable and said fourth cable operably interface with a third pulley and fourth pulley” renders claim 7 because it is unclear what purpose of the second pulley.  Prior to the quoted phrase, the pulley unit is disclosed to comprises a first and second pulley.  It is unclear why there is a second pulley when both the first and second cables operably interface the first pulley and the second and forth cables operably interface a third and fourth pulley.  For examining purposes, the phrase is interpreted as “said third cable and said fourth cable operably interface with said second pulley”.
Claims 8-9 are dependent of claim 7 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Davison et al. (2020/0138507).
Regarding claim 1, Davison et al. disclose a surgical instrument (200) comprising:
a shaft assembly (202) defining a shaft axis (A1); and
a surgical end effector (204) operably coupled to said shaft assembly (202) by an articulation joint (206),
wherein said surgical end effector (204) comprises:
a first jaw (212); and
a second jaw (210) movably supported relative to said first jaw (212),
wherein said second jaw (210) is selectively movable between an open position and a closed position relative to the first jaw,
wherein the articulation joint (206) comprises:
a distal joint member (402a) coupled to the surgical end effector (204);
a central joint member (402b) operably interfacing with said distal joint member (402a) such that said distal joint member (402a) is selectively articulatable relative to said central joint member about a distal articulation axis (P1) that is transverse to said shaft axis (A1); and
a proximal joint member (402c) coupled to said shaft assembly (202),
wherein said proximal joint member (402c) operably interfaces with said central joint member (402b) such that said central joint member (402b) is selectively articulatable relative to said proximal joint member (402c) about a proximal articulation axis (P2) that is transverse to said shaft axis (A1) and said distal articulation axis (P1),
wherein said surgical instrument (200) further comprises an articulation control system (408a-d, 428) operably interfacing with said articulation joint (206) and said surgical end effector (204), and
wherein said articulation control system (408a-d, 428) is configured to apply articulation motions to said surgical end effector (204) to selectively articulate said surgical end effector (204) about said distal articulation axis (P1) and said proximal articulation axis (P2).
(Figure 2, 4 and Page 2 paragraph 18, 20, 23, Page 3 paragraph 31, 32, 33, Page 4 paragraph 36, 43)
Regarding claim 2, Davison et al. disclose the articulation control system (408a-d, 428) is configured to apply closing motions to said second jaw (210) of said surgical end effector (204). (Figure 6A and Page 4 paragraph 36, 43, Page 5 paragraph 45)
Regarding claim 3, Davison et al. disclose the articulation control system (408a-d, 428) comprises a plurality of flexible actuators (408a-d, 428) that extend through said proximal joint member (402c), said central joint member (402b), and said distal joint member (402a) and operably interface with a jaw closure system (426) operably supported in in said surgical end effector (204) and configured to apply said closing motion to said second jaw (210). (Figure 6A and Page 4 paragraph 36, 43, Page 5 paragraph 45)
Regarding claim 4, Davison et al. disclose the jaw closure system (426) comprises a closure pulley assembly (426) configured to apply said closing motions to said second jaw (210). (Figure 6A and Page 4 paragraph 43, Page 5 paragraph 45)
Regarding claim 10, Davison et al. disclose said proximal joint member (402c) comprises a proximal joint distal face (see figure 4 below), wherein said central joint member (402b) comprises a central joint proximal face (see figure 4 below) that confronts said proximal joint distal face (see figure 4 below), wherein said central joint member (402b) further comprises a central joint distal face (see figure 4 below), and wherein said distal joint member (402a) comprises a distal joint proximal face (see figure 4 below) that confronts said central joint distal face (see figure 4 below). (Figure 4 and Page 3 paragraph 31)
[AltContent: textbox (Distal Joint Proximal Face)][AltContent: arrow][AltContent: textbox (Central Joint Distal Face)][AltContent: arrow][AltContent: textbox (Central Joint Proximal Face)][AltContent: arrow][AltContent: textbox (Proximal Joint Distal Face)][AltContent: arrow][AltContent: textbox (Davison et al.)]
    PNG
    media_image1.png
    454
    670
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 14-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Davison et al. (2020/0138507) as applied to claims 1, 3, and 4 above, and further in view of reference Shelton, IV et al. (2017/0135695)(referred to as Shelton).
Regarding claim 5, Davison et al. disclose the claimed invention as stated above but do not disclose the pulley assembly comprises a closure cam configured to cammingly engage a mounting portion on said second jaw.
Shelton disclose a surgical end effector (1000) comprising: a first jaw (1004) including a staple cartridge (1030); a second jaw (1006) movably supported relative to said first jaw (1004); a pair of closure cams (1120) configured to cammingly engage a mounting portion (1108) on said second jaw (1006) to apply a closure motion; and a rotary drive shaft (540) operably coupled to a rotary drive member (1302), wherein one of the pair of closure cams (1120) is situated on one lateral side of the staple cartridge (1030) and the other of the pair of closure cams (1120) is situated on the other lateral side of the staple cartridge (1030). (Figure 47, 48 and 16 paragraph 279, Page 17 paragraph 281, Page 18 paragraph 287)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical end effector of Davison et al. by incorporating the staple cartridge, closure cams, and rotary drive shaft as taught by Shelton, since such a modification would allow the surgical instrument apply staples to the tissue held by the end effector.
When modifying Davison et al. in view of Shelton, the end effector is interpreted to include a first closure cam situated on one lateral side of the staple cartridge and engaged by a pair of flexible actuators, and a second closure cam situated on the other lateral side of the staple cartridge and engaged by an another pair of flexible actuators.
Regarding claim 6, Davison et al. modified by Shelton disclose the plurality of flexible actuators comprise: a first cable (Davison et al. – 430a); a second cable (Davison et al. – 430b); a third cable (Davison et al. – 430a); and a fourth cable (Davison et al. – 430b), wherein said first cable (Davison et al. – 430a) and said second cable (Davison et al. – 430b) extend through said proximal joint member (Davison et al. – 402c), said central joint member (Davison et al. – 402b), and said distal joint member (Davison et al. – 402a), and wherein said third cable (Davison et al. – 430a) and said fourth cable (Davison et al. – 430b) extend through said proximal joint member (Davison et al. – 402c), said central joint member (Davison et al. – 402b), and said distal joint member (Davison et al. – 402a). (Davison et al. – Figure 6A and Page 4 paragraph 43, Page 5 paragraph 45) (Shelton – Page 17 paragraph 281)
Regarding claim 7, Davison et al. modified by Shelton disclose said jaw closure system comprises a pulley unit supported by said surgical end effector (Davison et al. – 204), wherein said pulley unit comprises: a first pulley (Shelton – 1120) rotatably supported on said one side of said shaft axis (Davison et al. – A1); and a second pulley (Shelton – 1120) rotatably supported on said another side of said shaft axis (Davison et al. – A1), wherein said first cable (Davison et al. – 430a) and said second cable (Davison et al. – 430b) operably interface with said first pulley (Shelton – 1120), and wherein said third cable (Davison et al. – 430a) and said fourth cable (Davison et al. – 430b) operably interface with said second pulley (Shelton – 1120). (Davison et al. – Figure 6A and Page 4 paragraph 43, Page 5 paragraph 45) (Shelton – Page 17 paragraph 281)
Regarding claim 8, Davison et al. modified by Shelton disclose the pulley unit is rotatable through a rotational travel path in the counter-clockwise direction and clockwise direction. (Shelton – Page 17 paragraph 282)
However, Davison et al. modified by Shelton do not disclose the rotational travel path is at least 330 degrees.
It would have been obvious to the person of ordinary skill in the art to have the pulley unit rotate at least 330 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The person of ordinary skill in the art would be motivated to modify because such a modification would allow more accurate control of the second jaw, and thereby make the overall invention easier to control.
On page 66 paragraph 298 of the Specification, the lateral alpha wrap pulley is disclosed to rotate approximately three hundred thirty degrees.  The Specification does note disclose any criticality for this feature.  Therefore, it would have been prima facie obvious to modify Davision et al. and Shelton to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 14, Davison et al. modified by Shelton disclose a drive shaft (Shelton – 540) arrangement that extends through said proximal joint member (Davison et al. – 402c), said central joint member (Davison et al. – 402b), and said distal joint member (Davison et al. – 402a) to operably interface with said surgical end effector (Davison et al. – 204) to apply drive motions thereto. (Shelton – Page 18 paragraph 287, 288)
Regarding claim 15, Davison et al. modified by Shelton disclose said drive shaft (Shelton – 540) comprises a rotary drive shaft arrangement. (Shelton – Page 18 paragraph 287, 288)
Regarding claim 18, Davison et al. disclose a surgical instrument (200) comprising:
a shaft assembly (202) defining a shaft axis (A1); and
a surgical end effector (204) operably coupled to said shaft assembly (202) by an articulation joint (206),
wherein said surgical end effector (204) comprises:
a first jaw (212); and
a second jaw (210) movably supported relative to said first jaw (212),
wherein said second jaw (210) is selectively movable between an open position and a closed position relative to the first jaw,
wherein the articulation joint (206) comprises:
a distal joint member (402a) coupled to the surgical end effector (204);
a central joint member (402b) operably interfacing with said distal joint member (402a) such that said distal joint member (402a) is selectively articulatable relative to said central joint member about a distal articulation axis (P1) that is transverse to said shaft axis (A1); and
a proximal joint member (402c) coupled to said shaft assembly (202),
wherein said proximal joint member (402c) operably interfaces with said central joint member (402b) such that said central joint member (402b) is selectively articulatable relative to said proximal joint member (402c) about a proximal articulation axis (P2) that is transverse to said shaft axis (A1) and said distal articulation axis (P1),
wherein said surgical instrument (200) further comprises an articulation control system (408a-d, 428) operably interfacing with said articulation joint (206) and said surgical end effector (204), and
wherein said articulation control system (408a-d, 428) is configured to apply articulation motions to said surgical end effector (204) to selectively articulate said surgical end effector (204) about said distal articulation axis (P1) and said proximal articulation axis (P2).
(Figure 2, 4 and Page 2 paragraph 18, 20, 23, Page 3 paragraph 31, 32, 33, Page 4 paragraph 36, 43)
However, Davison et al. does not disclose an elongate channel configured to operably support a surgical stapling cartridge, and an anvil pivotally supported relative to said elongate channel.
Shelton disclose a surgical end effector (1000) comprising: 
a first jaw (1004) including elongated channel (1020) configured to operably support a staple cartridge (1030) therein; 
a second jaw (1006) including an anvil (1100) pivotally supported relative to said first jaw (1004); 
a pair of closure cams (1120) configured to cammingly engage a mounting portion (1108) on said second jaw (1006) to apply a closure motion; and 
a rotary drive shaft (540) operably coupled to a rotary drive member (1302), 
wherein one of the pair of closure cams (1120) is situated on one lateral side of the staple cartridge (1030) and the other of the pair of closure cams (1120) is situated on the other lateral side of the staple cartridge (1030). 
(Figure 47, 48 and 16 paragraph 279, Page 17 paragraph 281, Page 18 paragraph 287)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical end effector of Davison et al. by incorporating the staple cartridge, anvil, closure cams, and rotary drive shaft as taught by Shelton, since such a modification would allow the surgical instrument apply staples to the tissue held by the end effector.
When modifying Davison et al. in view of Shelton, the end effector is interpreted to include a first closure cam situated on one lateral side of the staple cartridge and engaged by a pair of flexible actuators, and a second closure cam situated on the other lateral side of the staple cartridge and engaged by an another pair of flexible actuators.
Regarding claim 19, Davison et al. modified by Shelton disclose the articulation control system (Davison et al. – 408a-d, 428) comprises a plurality of flexible actuators (Davison et al. – 408a-d, 428) that extend through said proximal joint member (Davison et al. – 402c), said central joint member (Davison et al. – 402b), and said distal joint member (Davison et al. – 402a) and operably interface with an anvil closure system (Shelton – 1120) operably supported in in said elongate channel (Shelton – 1020) and configured to apply said closing motion to said anvil (Shelton – 1100). (Davison et al. – Figure 6A and Page 4 paragraph 36, 43, Page 5 paragraph 45) (Shelton – Page 16 paragraph 279, Page 17 paragraph 281)
Regarding claim 20, Davison et al. modified by Shelton disclose anvil closure system comprises a closure pully assembly (Shelton – 1120) configured to apply said closing motions to said anvil (Shelton – 1100). (Shelton – Page 17 paragraph 281)
Regarding claim 21, Davison et al. modified by Shelton disclose a firing member (Shelton – 1200) configured to axially move between a starting position and an ending position within said surgical end effector (Davison et al. – 204) in response to firing motions applied to said firing member (Shelton – 1200) by a rotary drive shaft (Shelton – 540) that extends through said proximal joint member (Davison et al. – 402c), said central joint member (Davison et al. – 402b), and said distal joint member (Davison et al. – 402a). (Shelton – Page 10 paragraph 245, Page 18 paragraph 287, 288)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Davison et al. (2020/0138507) in view of reference Shelton, IV et al. (2017/0135695)(referred to as Shelton) as applied to claim 7 above, and further in view of reference Beira et al. (2013/0304084).
Regarding claim 9, Davison et al. modified by Shelton disclose the claimed invention as stated above but do not disclose a cable redirection unit.
Beira et al. disclose an articulation joint comprising: a proximal joint member (4); a cable redirection unit (1); a distal joint member (5); a first cable (2); and a second cable, wherein the first cable (2) extends through a lower portion of said proximal joint member (4), wherein the cable redirection unit (1) redirects said first cable (2) through an upper portion of said distal joint member (5), wherein the second cable (2) extends through an upper portion of said proximal joint member (4), and wherein the cable redirection unit (1) redirects said second cable (2) through a lower portion of said distal joint member (5). (Figure 3 and Page 6 paragraph 141)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the articulation joint of Davison et al. by incorporating the cable redirection unit as taught by Beira et al., since page 6 paragraph 141 of Beira et al. states such a modification would ensure a constant cable length during the articulation movement.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over reference Davison et al. (2020/0138507) in view of reference Shelton, IV et al. (2017/0135695)(referred to as Shelton) as applied to claim 15 above, and further in view of reference Hinman (2006/0111210).
Regarding claim 16, Davison et al. modified by Shelton disclose the claimed invention as stated above but do not disclose a first rotary drive shaft, a central bearing, and a second rotary drive shaft.
Hinman disclose a link system (1101) comprising a rotary drive shaft (1106) and a bearing (1102), wherein rotary drive shaft (1106) is operably coupled to the bearing (1102).  (Figure 22C and Page 14 paragraph 158)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified rotary drive shaft of Davison et al. in view of Shelton by incorporating the link system as taught by Hinman, since page 1 paragraph 6 of Hinman states such a modification would allow the transfer of torque while preserving full range of pivot movement.
When modifying Davison et al. and Shelton in view of Hinman, a first rotary drive shaft is interpreted to span between the proximal joint member and central joint member, a bearing is interpreted to be situated in the central joint member, and a second rotary drive shaft is interpreted to span between the central joint member and the distal joint member.

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Davison et al. (2020/0138507) as applied to claim 10 above, and further in view of reference Cooper et al. (7,736,356).
Regarding claim 11, Davison et al. disclose the claimed invention as stated above but do not disclose joint gear teeth.
Cooper et al. disclose an articulation joint (120) comprising: a proximal joint member (123); a central joint member (124); and a distal joint member (125), wherein the proximal joint member (123) comprises a plurality of proximal joint gear teeth (130) configured for meshing engagement with corresponding central joint member (124) proximal joint gear teeth (130), wherein the central joint member (124) comprises a plurality of distal joint gear teeth (130) configured for meshing engagement with corresponding distal joint member (125) proximal joint gear teeth (130). (Figure 14, 15 and Column 13 lines 54-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the joint members of Davison et al. by incorporating the joint gear teeth as taught by Cooper et al., since column 13 lines 54-57 of Cooper et al. states such a modification would allow nonattached rolling contact between the joint members while ensuring controlled pivot movement between the joint members.
Regarding claim 12, Davison et al. modified by Cooper et al. disclose the proximal joint member (Davison et al. – 402c) comprises a pair of spaced distal apex portions (Cooper et al. – see figure 14 below), wherein the central joint member (Davison et al. – 402b) comprises a pair of spaced proximal apex portions (Cooper et al. – see figure 14 below) that are configured to confront said pair of spaced distal apex portion (Cooper et al. – see figure 14 below) of the proximal joint member (Davison et al. – 402c), wherein the central joint member (Davison et al. – 402b) comprises a pair of spaced distal apex portions (Cooper et al. – see figure 14 below), and wherein said distal joint member (Davison et al. – 402a) comprises a pair of spaced proximal apex portions (Cooper et al. – see figure 14 below) that are configured to confront said pair of spaced distal apex portion (Cooper et al. – see figure 14 below) of the central joint member (Davison et al. – 402b). (Davison et al. – Figure 4 and Page 3 paragraph 31) (Cooper et al. – Figure 14 and Column 13 lines 54-60)
[AltContent: textbox (Proximal Apex Portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal Apex Portions)][AltContent: textbox (Distal Apex Portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal Apex Portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cooper et al.)]
    PNG
    media_image2.png
    405
    383
    media_image2.png
    Greyscale

Regarding claim 13, Davison et al. modified by Cooper et al. disclose each of aid distal apex portions (Cooper et al. – see figure 14 above) of the proximal joint member (Davison et al. – 402c) comprises a first arcuate distal surface (Cooper et al. – 130) configured to rockingly engage a first arcuate proximal surface (Cooper et al. – 130) on a corresponding said proximal apex portion (Cooper et al. – see figure 14 above) of the central joint member (Davison et al. – 402b), and wherein each of aid distal apex portions (Cooper et al. – see figure 14 above) of the central joint member (Davison et al. – 402b) comprises a second arcuate distal surface (Cooper et al. – 130) configured to rockingly engage a second arcuate proximal surface (Cooper et al. – 130) on a corresponding said proximal apex portion (Cooper et al. – see figure 14 above) of the distal joint member (Davison et al. – 402a). (Davison et al. – Figure 4 and Page 3 paragraph 31) (Cooper et al. – Figure 14 and Column 13 lines 54-60)
Regarding claim 17, Davison et al. modified by Cooper et al. disclose the central joint member (Davison et al. – 402b) is not directly attached to said proximal joint member (Davison et al. – 402c), wherein said distal joint member (Davison et al. – 402a) is not directly attached to said central joint member (Davison et al. – 402b), wherein said central joint member (Davison et al. – 402b) is held in operable pivotal engagement with said proximal joint member by said plurality of flexible actuators (Davison et al. – 408a-d, 428), and wherein said distal joint member (Davison et al. – 402a) is held in operable pivotal engagement with said central joint member (Davison et al. – 402b) by said plurality of flexible actuators (Davison et al. – 408a-d, 428). (Davison et al. – Page 4 paragraph 36, 43) (Cooper et al. – Column 13 lines 54-60)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 1, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731